Citation Nr: 0417818	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  99-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected bilateral pes planus.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1954 to 
October 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the RO, which, in 
pertinent part, granted service connection for bilateral pes 
planus and assigned a 30 percent evaluation.  The veteran is 
contesting the initial rating.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran's service-connected bilateral pes planus was last 
evaluated by VA for compensation purposes in January 2000.  

In order for the Board to render a decision regarding the 
appropriate evaluation that is to be assigned to the 
veteran's bilateral pes planus, it requires current 
information regarding the present severity of the veteran's 
disability.  To that end, the veteran must be scheduled for a 
VA orthopedic examination.

Any pertinent treatment records also should be obtained for 
review in connection with the examination.  

In May 2003, the RO sent the veteran a letter outlining the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) that included information regarding his and VA's 
respective responsibilities as to securing evidence relevant 
to the claim on appeal.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Given the action taken hereinbelow, the RO must undertake to 
ensure it has complied with the mandates of VCAA.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  The RO must also send the veteran 
a letter outlining the provisions of VCAA 
along with the veteran's and VA's 
respective responsibility as to 
furnishing that evidence.  

2.  The RO should schedule a VA 
orthopedic examination in order to 
ascertain the current severity of the 
service-connected bilateral pes planus.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner is asked 
to discuss all symptoms and 
manifestations of the veteran's bilateral 
pes planus to include limitation of 
motion, if any.  The examiner should 
comment upon whether functional loss due 
to pain and weakness causes additional 
disability beyond that reflected on range 
of motion measurement.  The examiner 
should also discuss findings with respect 
to weakened movement, excess fatigability 
and incoordination.  A rationale for all 
opinions and conclusions must be 
provided.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
medical examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Finally, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




